Name: 97/557/EC: Commission Decision of 17 July 1997 amending Decision 96/228/EC on a long-term national aid scheme to assist farmers in northern areas of Sweden (Only the Swedish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  farming systems;  competition;  natural environment;  Europe;  agricultural policy
 Date Published: 1997-08-21

 Avis juridique important|31997D055797/557/EC: Commission Decision of 17 July 1997 amending Decision 96/228/EC on a long-term national aid scheme to assist farmers in northern areas of Sweden (Only the Swedish text is authentic) Official Journal L 230 , 21/08/1997 P. 0013 - 0016COMMISSION DECISION of 17 July 1997 amending Decision 96/228/EC on a long-term national aid scheme to assist farmers in northern areas of Sweden (Only the Swedish text is authentic) (97/557/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Austria, Finland and Sweden, and in particular Article 142 thereof,Whereas, in accordance with Article 143 of the Act of Accession, on 11 May 1995 Sweden notified the Commission of the aid scheme planned under Article 142;Whereas the aid scheme was approved by Commission Decision 96/228/EC (1);Whereas, by letter of 14 November 1996, Sweden asked the Commission to amend certain details of Decision 96/228/EC and subsequently sent additional information to justify its request;Whereas Council Regulation (EEC) No 3950/92 of 28 December 1992 establishing an additional levy in the milk and milk products sector (2), as last amended by Commission Regulation (EC) No 614/97 (3), provides for a reallocation of unused reference quantities in the twelve-month period concerned, with a view to determining each producer's contribution to the levy; whereas aid for this product in the northern regions can be paid in respect of no more than the reference quantity allocated to each producer after the reallocation of the unused quantities;Whereas, in the case of Annexes III and IV to Decision 96/228/EC, acceptable amendments have been sought by Sweden as a result of a more thorough estimate of the number of pigs produced for slaughter as provided for in Annex IV to Decision 96/228/EC; whereas this increase requires an adjustment to the total aid laid down for this product in Annex III to the Decision;Whereas a technical correction should be made to Annexes III and IV to Decision 96/228/EC as regards the unit rate of aid and total aid amount authorized for laying hens bred in subregion 3;Whereas, in view of the nature and scope of the amendments sought by Sweden, the amendments should become applicable from 1 January 1995; whereas, however, to ensure that milk producers do not thereby become eligible for the additional aid payments, the amendment relating to cow's milk should become applicable only in the 1996-1997 milk year,HAS ADOPTED THIS DECISION:Article 1 Decision 96/228/EC is hereby amended as follows:1. Article 3 (2) is replaced by the following:'2. As regards cow's milk, the aid provided for in the first subparagraph of paragraph 1 shall be limited for each farmer to the reference quantity allocated under Article 4 of Regulation (EEC) No 3950/92 after any reallocation of unused reference quantities in accordance with the second subparagraph of Article 2 (1) of that Regulation in respect of the milk year ending during the calendar year in question.`2. Annexes III and IV are replaced in accordance with the Annex to this Decision.Article 2 This Decision shall apply from 1 January 1995, except for point 1 of Article 1, which shall apply from 1 April 1996.Article 3 This Decision is addressed to the Kingdom of Sweden.Done at Brussels, 17 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 76, 26. 3. 1996, p. 29.(2) OJ No L 405, 31. 12. 1992, p. 1.(3) OJ No L 94, 9. 4. 1997, p. 4.ANNEX 'ANNEX IIIProvided for in the first subparagraph of Article 3 (1)>TABLE>ANNEX IVProvided for in the second subparagraph of Article 3 (1)(Quantities expressed in production factors)>TABLE>